Citation Nr: 1756506	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  07-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from October 1983 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's OSA began during active service.


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) show that in November 1999, he reported having excessive fatigue.  In July 2002, he reported that he had trouble sleeping.  In November 2003, he reported that he had trouble sleeping since 1992 or 1993.

In April 2005, 17 months after his separation from his 20 years of active service, the Veteran underwent a sleep study and was diagnosed with OSA.

In April 2005, the Veteran reported that that he had OSA symptoms during his active duty, but he was not diagnosed until after his separation from service.

In August 2005, the Veteran's wife, a registered nurse, reported that she witnessed the Veteran's increasing problems with OSA.  She also reported that he had excessively loud snoring and gasps for air.

In June 2016, a VA pulmonologist reviewed the Veteran's claims file and opined that it was as likely as not that the Veteran's OSA was aggravated by his service-connected asthma as patients with asthma appeared to have an increased risk for the development of OSA.

The opinion of the Veteran's wife and the VA pulmonologist are given great probative value as they explained the reasoning behind their opinions and grounded their conclusions in the medical evidence of record.

The reports of the Veteran are also given great probative weight.  He is competent to report symptoms of OSA, such as excessive snoring and stopping breathing during sleep, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt his credibility.  

While the record also contains VA examiners' opinions against the claim, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for OSA is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for OSA is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


